



Joinder Agreement
JOINDER AGREEMENT, dated as of October 25, 2018 (the “Effective Date”), made by
CPI Operations LLC, a Delaware limited liability company (the “Additional
Guarantor”), in favor of Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H:
WHEREAS, PBF Logistics LP, a Delaware limited partnership (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into that certain Amended and Restated
Revolving Credit Agreement, dated as of July 30, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into that certain Amended and Restated
Guaranty and Collateral Agreement, dated as of July 30, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guaranty and Collateral Agreement. By executing and delivering this
Joinder Agreement, the Additional Grantor, as provided in Section 10.14 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor (and therefore a Guarantor) thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby (a) gives the Guaranty
provided for therein, (b) expressly assumes all obligations and liabilities of a
Grantor and Guarantor thereunder and (c) expressly grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all
Collateral owned by such Additional Grantor to secure all of the Obligations.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedules 1 through 4 to the Guaranty and Collateral Agreement and
the information set forth in Annex 1-B is hereby added to the most recently
delivered Perfection Certificate. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Article V
of the Guaranty and Collateral Agreement is true and correct in all material
respects (except that any such representations and warranties that are qualified
by materiality shall be true and correct in all respects) on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such earlier date.
2.    Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------





3.    Miscellaneous. This Joinder Agreement is a Loan Document executed in
connection with the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.


[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
 
CPI OPERATIONS LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
Senior Vice President and
 
 
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 





[Signature Page to Joinder Agreement]

